Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 11/5/2021.
3.	Claims 1-20 are currently pending in this Office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 11/11/2021 was considered by the examiner.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows in view of expediting the prosecution and correcting an obvious error: 
	IN THE CLAIMS:
In claim 11, line 3, the phrase “Executable code” is changed to –executable code--.

Allowable Subject Matter
7.	Claims 1-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a non-transitory computer readable medium or a method of providing automated targetless snapshots for storage volumes comprising, in addition to the other recited features of the claim, the features of creating a plurality of initial snapshots, each having a table with entries that point to one of: at least one journal device that is separate from the storage volumes or to one of the storage volumes, wherein the journal device contains data from the storage volumes that is provided thereto in response to a first write to the storage volumes following a time of creation of a corresponding one of the initial snapshots; estimating storage space needed for new snapshots, different from the initial snapshots, based on an amount of expected change of data on the storage volumes that includes data expected to be written to the storage volumes, data expected to be written to the at least one journal device and additional tables for the new snapshots; deleting at least some of the initial snapshots to free up an amount of space corresponding to estimated storage space for the new snapshots by deleting the snapshot table for each of the initial snapshots being deleted and by deleting data in the at least one journal device that corresponds to each of the initial snapshots being deleted; and creating the new snapshots by creating a table for each of the new snapshots with entries that point to one of the at least one journal device that is separate from the storage volumes or to one of the storage volumes, wherein the journal device contains data from the storage volumes that is provided thereto in response to a first write to the storage volumes following a time of creation of a corresponding one of the new snapshots in the manner recited in claims 1 or 11.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MONICA M PYO/Primary Examiner, Art Unit 2161